DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 08/02/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 9 has been entered.
Claims 1-8 are pending in the instant application.

Claim Rejections - 35 USC § 112
Claims 1-3 were previously rejected under 35 USC 112 (b). Applicant has amended claims 1-2 and the rejections of claims 1-3 are hereby withdrawn.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “wherein display surfaces of the first liquid crystal panel, the second liquid crystal panel, the third liquid crystal panel and the fourth liquid crystal panel are provided so as to be positioned on a same plane” including the remaining limitations.

	Claims 2-8 are allowable, at least, because of their dependencies on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879